DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No.16/638,488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/638,488 discloses a positive electrode active material for an alkaline storage battery (claim 1), comprising: a hydroxide particle comprising nickel, the hydroxide particle comprising solid-solubilized cobalt; and a covering layer comprising cobalt, the covering layer covering the hydroxide particle (claim 1), wherein the positive electrode active material has a diffraction peak between diffraction angles of 65º and 66º, the diffraction angles each represented by 2θ in a diffraction pattern obtained by X-ray diffraction measurement (claim 1), a content by percentage of trivalent cobalt in cobalt contained in the hydroxide particle is 30% by mass or more (claim 3), wherein the diffraction peak is derived from a trivalent cobalt compound represented by CoHO2 (claim 2).
16/638,488 further discloses the method of making the slurry composition comprises, in-part, wherein [secondary particle diameter (D90) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 90.0% by volume - secondary particle diameter (D10) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 10.0% by volume]/secondary particle diameter (D50) of the positive electrode active material for an alkaline storage battery, where the cumulative volume percentage is 50.0% by volume, is 0.80 or more and 1.10 or less (claim 5) and wherein a ratio of a content by percentage of the trivalent cobalt contained in hydroxide particles having a secondary particle diameter (≤D10) where a cumulative volume percentage is 10.0% by volume or less to a content by percentage of the trivalent cobalt contained in hydroxide particles having a secondary particle diameter (≥D90) where a cumulative volume percentage is 90.0% by volume or more is 1.20 or more (claim 4).
The instant specification discloses wherein the method of making the slurry composition comprises, in-part, wherein [secondary particle diameter (D90) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 90.0% by volume - secondary particle diameter (D10) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 10.0% by volume]/secondary particle diameter (D50) of the positive electrode active material for an alkaline storage battery, where the cumulative volume percentage is 50.0% by volume, is 0.91 (Table 2; Example 1).
Given that the positive electrode active material of the instant invention was made in a similar manner to the positive electrode active material of 16/638,488, then a similar content ratio would be expected when put under the conditions as claimed to include “wherein a ratio of a content by percentage of the solid-solubilized trivalent cobalt in hydroxide particles containing nickel and being positive electrode active material particles for an alkaline storage battery, the particles having a secondary particle diameter (≤D10) where a cumulative volume percentage is 10.0% by volume or less, in the positive electrode active material for an alkaline storage battery to the content by percentage of the solid-solubilized trivalent cobalt in the positive electrode active material for an alkaline storage battery is 0.80 or more and 1.20 or less, and a ratio of a content by percentage of the solid-solubilized trivalent cobalt in hydroxide particles containing nickel and being positive electrode active material particles for an alkaline storage battery, the particles having a secondary particle diameter (≥D90) where a cumulative volume percentage is 90.0% by volume or more, in the positive electrode active material for an alkaline storage battery to the content by percentage of the solid-solubilized trivalent cobalt in the positive electrode active material for an alkaline storage battery is 0.80 or more and 1.20 or less.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the claimed content ratio for the positive electrode active material of 16/638,488 because the positive electrode active material of 16/638,488 and the positive electrode active material of the instant specification were made using substantially identical processes and therefore the skilled artisan would have a reasonable expectation of success in doing so.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No.16/638,488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 3, 16/638,488 discloses all the limitations of the positive electrode above and further discloses wherein (secondary particle diameter (D90) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 90.0% by volume-secondary particle diameter (D10) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 10.0% by volume)/secondary particle diameter (D50) of the positive electrode active material for an alkaline storage battery, where the cumulative volume percentage is 50.0% by volume, is 0.80 or more and 1.10 or less (claim 5) which overlaps with the claimed range of 0.85 or more.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a ratio disclosed in 16/638,488 which overlaps with the claimed range and utilize it for the ratio of the positive electrode active material of 16/638,488 because it is a known ratio suitable for the intended purpose of forming a positive electrode active material and the skilled artisan would have a reasonable expectation of success in doing so.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No.16/638,488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/638,488 discloses all the limitations of the positive electrode active material for an alkaline storage battery above and further discloses a positive electrode comprising the positive electrode active material for an alkaline storage battery (claim 6).
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No.16/638,488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/638,488 discloses all the limitations of the positive electrode above and further discloses an alkaline storage battery comprising the positive electrode (claim 7).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shimakawa et al. (JP 2007335154 A) (English machine translation previously provided) as applied to and further in view of Imanari et al. (WO 2015182665 A1) (utilizing US 20170187031 A1 as the English language equivalent).
Regarding claim 1, Shimakawa discloses a positive electrode active material for an alkaline storage battery (machine translation; [0001]), comprising: a hydroxide particle comprising nickel (machine translation; [0037]), the hydroxide particle comprising solid-solubilized cobalt (machine translation; [0037]); and a covering layer comprising cobalt (machine translation; [0001], [0034]), the covering layer covering the hydroxide particle (machine translation; [0001], [0034]).
Furthermore, since Shimakawa discloses that both the hydroxide particle (machine translation; [0037]) and the covering layer (machine translation; [0024]) comprises cobalt oxyhydroxide, which is the same trivalent cobalt compound used in the instant specification ([0028], [0034], [0078]), the same diffraction peaks should be expected. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Shimakawa inherently discloses “wherein the positive electrode active material has a diffraction peak between diffraction angles of 65º and 66º, the diffraction angles each represented by 2θ in a diffraction pattern obtained by X-ray diffraction measurement.”
Shimakawa further discloses that the hydroxide particle comprises cobalt oxyhydroxide (machine translation; [0037]), which is the same trivalent cobalt compound used in the instant specification [0078].  Thus, the positive electrode active material would be expected to have the same content by percentage of trivalent cobalt in the solid-solubilized cobalt. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Shimakawa inherently discloses “wherein a content by percentage of trivalent cobalt in cobalt contained in the hydroxide particle is 30% by mass or more.”
Shimakawa further discloses wherein the diffraction peak is derived from a trivalent cobalt compound represented by CoHO2 (Shimakawa; machine translation; [0024], [0037]; cobalt oxyhydroxide).
Shimakawa does not disclose wherein a ratio of a content by percentage of the solid-solubilized trivalent cobalt in hydroxide particles containing nickel and being positive electrode active material particles for an alkaline storage battery, the particles having a secondary particle diameter (≤D10) where a cumulative volume percentage is 10.0% by volume or less, in the positive electrode active material for an alkaline storage battery to the content by percentage of the solid-solubilized trivalent cobalt in the positive electrode active material for an alkaline storage battery is 0.80 or more and 1.20 or less, and a ratio of a content by percentage of the solid-solubilized trivalent cobalt in hydroxide particles containing nickel and being positive electrode active material particles for an alkaline storage battery, the particles having a secondary particle diameter (≥D90) where a cumulative volume percentage is 90.0% by volume or more, in the positive electrode active material for an alkaline storage battery to the content by percentage of the solid-solubilized trivalent cobalt in the positive electrode active material for an alkaline storage battery is 0.80 or more and 1.20 or less.
Imanari teaches a positive electrode active material for a battery [0001] and further teaches wherein the method of making the positive electrode active material comprises, in-part, wherein [secondary particle diameter (D90) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 90.0% by volume - secondary particle diameter (D10) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 10.0% by volume]/secondary particle diameter (D50) of the positive electrode active material for an alkaline storage battery, where the cumulative volume percentage is 50.0% by volume, is 0.90 (Table 1; Example 9) in order to form a positive electrode active material capable of high charge/discharge cycle performance and high discharge capacity ([0006], [0048]).
The instant specification discloses wherein the method of making the positive electrode active material comprises, in-part, wherein [secondary particle diameter (D90) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 90.0% by volume - secondary particle diameter (D10) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 10.0% by volume]/secondary particle diameter (D50) of the positive electrode active material for an alkaline storage battery, where the cumulative volume percentage is 50.0% by volume, is 0.91 (Table 2; Example 1).
Given that the positive electrode active material of the instant invention was made in a similar manner to the positive electrode active material of Shimakawa in view of Imanari, then a similar content ratio would be expected when put under the conditions as claimed to include “wherein a ratio of a content by percentage of the solid-solubilized trivalent cobalt in hydroxide particles containing nickel and being positive electrode active material particles for an alkaline storage battery, the particles having a secondary particle diameter (≤D10) where a cumulative volume percentage is 10.0% by volume or less, in the positive electrode active material for an alkaline storage battery to the content by percentage of the solid-solubilized trivalent cobalt in the positive electrode active material for an alkaline storage battery is 0.80 or more and 1.20 or less, and a ratio of a content by percentage of the solid-solubilized trivalent cobalt in hydroxide particles containing nickel and being positive electrode active material particles for an alkaline storage battery, the particles having a secondary particle diameter (≥D90) where a cumulative volume percentage is 90.0% by volume or more, in the positive electrode active material for an alkaline storage battery to the content by percentage of the solid-solubilized trivalent cobalt in the positive electrode active material for an alkaline storage battery is 0.80 or more and 1.20 or less.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the content ratio of Imanari for the positive electrode active material of Shimakawa such that the positive electrode active material of Shimakawa will have the claimed content ratio because the positive electrode active material of Shimakawa in view of Imanari and the positive electrode active material of the instant specification were made using substantially identical processes as well as in order to form a positive electrode active material capable of high charge/discharge cycle performance and high discharge capacity and therefore the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Shimakawa discloses all the limitations of the positive electrode active material for an alkaline storage battery above and further discloses wherein [secondary particle diameter (D90) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 90.0% by volume - secondary particle diameter (D10) of the positive electrode active material for an alkaline storage battery, where cumulative volume percentage is 10.0% by volume]/secondary particle diameter (D50) of the positive electrode active material for an alkaline storage battery, where the cumulative volume percentage is 50.0% by volume, is 0.90 (Imanari; Table 1; Example 9) which is within the claimed range of 0.85 or more.
Regarding claim 4, modified Shimakawa discloses all the limitations of the positive electrode active material for an alkaline storage battery above and further discloses a positive electrode comprising the positive electrode active material for an alkaline storage battery (Shimakawa; machine translation; [0043]-[0044]).
Regarding claim 5, modified Shimakawa discloses all the limitations of the positive electrode above and further discloses an alkaline storage battery comprising the positive electrode (Shimakawa; machine translation; [0043]-[0044]).
Response to Arguments
Applicant's arguments filed 8/3/22 have been fully considered but they are not persuasive. 
The Applicant argues that the hydroxide particle of Shimakawa is covering with γ-cobalt oxyhydroxide and thus the cobalt contained in the covering layer does not have a diffraction peak between the diffraction angles of 65º and 66º (instant specification; [0064]).  The Applicant argues that Shimakawa does not teach the heat treatment method of Example 1 of the instant specification which results in the claimed cobalt oxyhydroxide which is different from γ-cobalt oxyhydroxide. In the heat treatment method of example 1 (instant specification), the oxidation treatment is performed by 1) bringing into contact the suspension comprising nickel hydroxide particle containing solid solubilized cobalt and coated with cobalt hydroxide with stainless steel (an oxidation catalyst), 2) suppling air to the suspension (instant specification; [0071]).  The Applicant further argues that the oxidation treatment method taught in Shimakawa is similar to method disclosed in the instant specification wherein the coating layer comprises γ-cobalt oxyhydroxide (instant specification; [0064]). In this method, the oxidation treatment is performed by 1) adding an alkali to the suspension, and then 2) heat treating the resultant mixture (instant specification; [0064]).
The Examiner respectfully disagrees.  Assuming arguendo that the covering layer comprises γ-cobalt oxyhydroxide, the hydroxide particle will comprise CoHO2.  The claim language of claim 1 requires that the positive electrode active material has a diffraction peak between diffraction angles of 65ºC and 66ºC and thus either the hydroxide particle and/or the covering layer may contribute to the claimed diffraction peak. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724   

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759